Citation Nr: 0603812	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for bilateral tinnitus.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Army National 
Guard from November 21, 1990 to May 12, 1991.  The veteran's 
DD214 also indicates that he served for 11 months and 11 days 
of active duty during an earlier unspecified time, as well as 
serving 20 years inactive duty.  

In a November 1999 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for bilateral hearing loss and bilateral 
tinnitus.  The veteran failed to perfect an appeal of these 
issues.  Thus, this decision is final.  38 U.S.C.A. § 7105(c) 
(1991); 38 C.F.R. § 20.1103 (1999).

In October 2002, the veteran again claimed entitlement to 
service connection for a bilateral hearing loss and bilateral 
tinnitus.  In a November 2003 rating decision the RO found 
new and material evidence had been submitted to reopen the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus and denied the 
veteran's claims on the merits.  The veteran perfected an 
appeal of the November 2003 decision, which is now before the 
Board of Veterans' Appeals (Board).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCREC 05-92.  

In June 2005, the veteran testified at a personal hearing, 
with the undersigned presiding.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  

The issues of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hearing loss and tinnitus in November 1999, and that decision 
became final in the absence of an appeal.

2.  Evidence received subsequent to the November 1999 rating 
decision denying service connection for bilateral hearing 
loss and bilateral tinnitus is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claims. 


CONCLUSIONS OF LAW

1.  The November 1999 decision in which the RO denied 
entitlement to service connection for hearing loss and 
tinnitus is final.  38 C.F.R. § 20.1103 (1999); 38 U.S.C.A. 
§ 7105 (West 1991).  

2.  New and material evidence having been submitted, the 
claims for service connection for bilateral hearing loss and 
bilateral tinnitus are reopened.  38 U.S.C. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claims for service connection for hearing loss and 
tinnitus, and the finding that remand for additional 
development of the claims on the merits, the Board finds that 
no further discussion of VCAA compliance is warranted at this 
time.

Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).


Analysis

The veteran is seeking service connection for bilateral 
hearing loss and bilateral tinnitus.  He appears to be 
contending that he is currently experiencing bilateral 
hearing loss and bilateral tinnitus because he slept next to 
generators during service.

The veteran initially claimed entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus 
in October 1998.  By way of a November 1999 decision, the RO 
noted that no evidence had been presented which revealed the 
existence of hearing loss and/or tinnitus, and there was no 
evidence of continuity.  That decision was not appealed 
within one year, and became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

The veteran subsequently attempted to reopen his claim in 
October 2002.  Specifically, the veteran submitted a March 
1991 service medical examination which noted that the veteran 
had decreased hearing.  The veteran also submitted an April 
1991 service medical examination which noted that the veteran 
had defective hearing and changed his PULHES profile to "2" 
to indicate decreased hearing.  

In addition, the record reflects that the veteran underwent a 
VA examination in September 2004 for the specific purpose of 
determining whether he was experiencing bilateral hearing 
loss and bilateral tinnitus.  Testing revealed that the 
veteran experienced mild to moderate sensorineural hearing 
loss, bilaterally.  On this examination the veteran also 
reported a high-pitched ringing.  The examiner noted the 
veteran would rate his tinnitus as a 3 on a scale from 1 
(mild) to 5 (severe).

The evidence submitted since the last denial is new, in that 
it was not previously of record and was not cumulative.  
Further, as the prior claim was denied, in part, due to the 
lack of current medical evidence of the disorders, the new 
evidence bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.  Similarly, the 
service report of hearing loss in March 1991 further raises a 
possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim.  To this extent only, 
the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss is granted.

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for 
bilateral tinnitus is granted. 


REMAND

Adjudication of the claim does not end with the finding that 
new and material evidence has been submitted.  Once the claim 
is reopened, a review of the merits of the claim is required.

The Board notes that some of the veteran's service medical 
records, which he submitted in October 2002, are in the 
claims file.  However, review of the record reveals that the 
veteran had at least 20 years of inactive service.  The 
service medical records in the file do not reflect such 
extensive reserve/guard service.  The RO did contact the 
Alabama National Guard, and was advised that the Birmingham 
National Guard Unit had the veteran's records.  The RO then 
contacted the veteran, who said he would obtain a copy of the 
records and send them to the RO.  However, no additional 
records were submitted.  

It does not appear that the RO made a request for the 
Birmingham National Guard Unit to send copies of the records 
directly to the RO.  Under the circumstances, the Board finds 
that the RO should request the service medical records 
directly from the Birmingham National Guard Unit.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).  

In addition, although a VA examination was conducted with 
respect to the veteran's hearing loss and tinnitus claims, no 
opinion as to the relationship of these disorders was 
requested or provided.  Thus, a new examination should be 
scheduled for an opinion as to the etiology of the veteran's 
claimed hearing loss and tinnitus disorders.  38 C.F.R. 
§ 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, this appeal is remanded to the RO for the 
following:

1.  The RO should obtain the veteran's 
service medical records from the 
Birmingham National Guard Unit and 
associate them with the veteran's claims 
file.

2.  After obtaining any additional 
records to the 
extent possible, the veteran should be 
afforded a VA audiological and ear 
examination to determine the etiology of 
the veteran's current hearing loss and 
tinnitus.  The claims folder must be made 
available to and reviewed by the 
examiner.  

Following a review of the records in the 
claims file and examination of the 
veteran, the examiner should provide an 
opinion on whether the veteran's current 
hearing loss and/or tinnitus are less 
likely, more likely, or as likely as not 
related to his active service.  The 
examiner should provide a rationale for 
all opinions expressed.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
be given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	K. A. BANFIELD
		Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


